Citation Nr: 1530860	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee prior to December 27, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee prior to December 31, 2012.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1976 to February 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Denver, Colorado.  In a February 2008 rating decision, the RO denied service connection for a low back disability and bilateral knee disabilities.  The Veteran timely submitted a notice of disagreement for both issues.  In a February 2010 rating decision, the RO granted service connection for degenerative joint disease of the right and left knees.  Separate 10 percent ratings were assigned, effective July 26, 2007.  

During the pendency of the appeal, on December 27, 2011, the Veteran underwent a right total knee replacement.  A temporary 100 percent rating was assigned from the date of the surgery until January 31, 2013.  Thereafter, a 30 percent disability rating was assigned.  

In addition, during the pendency of the appeal, the RO granted a temporary total 100 percent evaluation for a left knee arthroplasty effective December 31, 2012.  A 30 percent rating was assigned beginning March 1, 2014.  Furthermore, the RO granted a separate 10 percent rating for left knee instability for the period from October 2, 2012 to December 31, 2012.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

During the hearing, the Veteran clarified that he was only appealing the portion of the decision that denied in excess of 10 percent for degenerative joint disease for each knee.  As such, the Board has re-phrased the issues on appeal as listed above.  

The issue of entitlement to a total disability rating due to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 27, 2011, the Veteran's right knee symptoms were manifested by degenerative joint disease and pain.

2.  Prior to December 31, 2012, the Veteran's left knee symptoms were manifested by degenerative joint disease, pain, and slight lateral instability.

3.  The Veteran's low back disability is related to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent for the period prior to December 26, 2011, for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5003, 5010 (2014).

2.  The schedular criteria for a rating in excess of 10 percent for the period prior to December 31, 2012, for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5003, 5010.

3.  The criteria to establish service connection for a low back disability have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Staged Ratings for Bilateral Knee Disabilities

The Veteran contends that higher initial ratings are warranted for his service-connected bilateral knee disabilities.  Prior to December 27, 2011, the Veteran was rated at 10 percent under Diagnostic Code 5010 for his right knee. See 38 C.F.R. § 4.71a.  Prior to December 31, 2012, the Veteran was rated at 10 percent under the same Diagnostic Code for his left knee.  Id.  As noted, the Veteran clarified in his April 2015 Board hearing that these are the only periods of the staged ratings for these disabilities that he is appealing.  The Board notes that the Veteran also received a separate 10 percent disability rating for left knee instability associated with degenerative joint disease from October 2, 2012 to December 31, 2012.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Arthritis is rated based on limitation of motion of the affected joint under the appropriate Diagnostic Code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, DC 5003.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  During the periods on appeal, the Veteran was rated at 10 percent under DC 5010 for traumatic arthritis in both knees, which refers back to DC 5003 for rating a disability due to arthritis.

After a full review of the record, and as discussed below, the Board concludes that initial ratings in excess of 10 percent for bilateral knee disabilities are not warranted during their respective staged periods on appeal.  

VA treatment records from August 2007 show that the Veteran endorsed pain in both knees, locking, popping, and giving way.  There was mild, bilateral effusion, good alignment and strength, bilateral medial and lateral joint line tenderness, no varus or valgus laxity, positive meniscus tear in the right knee after conducting a McMurray's test, and a palpable posterior mass in the left knee.  In October 2007, VA treatment records reveal degenerative joint disease and pain in both knees.  Range of motion testing revealed left knee flexion from 0 to 135 degrees and right knee flexion from 0 to 130 degrees; both with pain at their endpoints.  

On VA examination in October 2009, the Veteran endorsed bilateral knee pain, intermittent locking, stiffness, and swelling.  He described his bilateral knee pain as "constant."  His gait was normal during the examination and he did not use any assistive mobility devices.  Physical examination revealed no significant effusion, intact bilateral ligaments.  Left knee flexion was from 0 to 130 degrees with slight pain at the endpoint.  Right knee flexion was from 0 to 120 degrees with moderate pain at the end point.  There was more crepitus in the right knee than the left.  There was no additional loss in range of motion after repetitive use testing due to painful motion, weakness, impaired endurance, flares, incoordination, or instability.  Radiographic imaging tests from November 2007 showed advanced osteoarthritis in the right knee with a "probable posterior horn lateral meniscus tear" and an "abnormal" medial meniscus.  The left knee images showed degenerative joint disease, a "medial meniscus tear and possible lateral meniscus tear."  The VA examiner diagnosed bilateral degenerative arthritis, "right side more symptomatic than left, with previous bilateral knee arthroscopies with debridement and meniscectomies with residuals."

Private treatment records from April 2010 show that the Veteran had complaints of persistent bilateral knee pain, "right greater than left."  He also had episodes of swelling in both knees and locking and pain in his left knee.  Range of motion testing revealed 10 to 120 degrees in the right knee and 3 to 130 degrees in the left knee.  In the Veteran's right knee, he had "some mild joint line tenderness," but his knee was "stable to provocative testing of the PCL, LCL, and ACL."  The private physician believed that the "pseudolaxity with the MCL" was "secondary to loss of articular distance rather than true instability."  His left knee was stable, but there was significant medial joint line tenderness.  The Veteran had a "highly positive medial McMurray test."

The Veteran received another VA examination in October 2012.  Flare-up symptoms of swelling and pain were reported by the Veteran to impact the function of both knees.  Range of motion testing revealed right knee flexion to 120 degrees and extension to 10 degrees; left knee flexion to 125 degrees and extension 0 degrees.  Results were the same after repetitive use testing as well.  There was no objective evidence of painful motion for either knee.  Functional loss and/or functional impairment of the bilateral knees included less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain on palpation to both knees.  The examiner reported that the Veteran's left knee was very tender to medial joint line palpation and the right knee had modest lateral tenderness.  Muscle strength testing was 5/5 for all categories in both knees.  Joint stability tests revealed normal results for all categories except for medial-lateral instability of "1+" in both knees.  There was no patellar subluxation/dislocation.  There were no additional conditions.  The examiner noted that there was a right knee meniscal tear and subsequent surgery, but no residual signs or symptoms.  The examiner also noted that the Veteran used a brace on his left knee for stability and a case on occasion for the same reason.  Radiographic imaging tests revealed no evidence of patellar subluxation.  Right knee x-rays were "consistent with post operative changes with 'components in good placement.'"  The Veteran's knees were found to impact his ability to work in the following ways: "would not lift 50 pounds unless he had to," occasionally lifting 25 pounds and frequently lifting 10 pounds, inability to walk more than half of a block without stopping, limited to two hours of walking during an 8 hour work day, standing was limited to 5 to 10 minutes at one time and less if on cement, standing was limited to a few hours with resting throughout the work day, and there was unlimited sitting ability.  The examiner remarked that the Veteran's left knee is "very, very painful when the medial joint line is palpated."  The examiner also noted the presence of an 8 centimeter by 0.25 centimeter scar over the right patella corresponding to the total knee arthroplasty and that it was "well healed, stable and not painful."  Based on this examination, the RO granted 10 percent for left knee instability.  Likewise, the a 10 percent rating would also have been warranted for right knee instability based on the abnormal medial-lateral instability findings from this VA examination, but the Veteran was already in receipt of a 100 percent rating at this time for a right knee disability.

During the Veteran's Board hearing before the undersigned in April 2015, he testified to having knee issues during the relevant periods on appeal.  These issues included problems with "squatting, bending, kneeling...issues with popping and locking...swelling...[and] pain."

The Veteran's bilateral knee disability can be rated under various diagnostic codes located in 38 C.F.R. § 4.71a.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Accordingly, the Board has considered whether higher or separate Diagnostic Codes are warranted for limitation of flexion, limitation of extension, or instability.  Again, the Board notes that the Veteran was already in receipt of a 10 percent disability rating for left knee instability, effective October 2, 2012.  The evidence of record indicates that the Veteran's service-connected bilateral knee disability is primarily manifested by degenerative joint disease and pain for the respective periods on appeal.  The evidence of record also reflects that the Veteran did not have other knee symptoms that would not result in the pyramiding of other knee-related Diagnostic Codes.  

The Board has considered whether higher or separate ratings are available, but find that Diagnostic Codes 5256 through 5263 are not for application.  For instance, assigning separate ratings under DC 5010 (traumatic arthritis) and DC 5260 would constitute pyramiding, as these diagnostic codes overlap with respect to limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Furthermore, the rating criteria under DC 5010 specifically directs that traumatic arthritis be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved unless the rating would be noncompensable.  See 38 C.F.R. § 4.71a.  Here, the Veteran is currently in receipt of a 10 percent rating under DC 5010 for traumatic arthritis of his knees; thus, DC 5260 would not allow for a higher rating than the 10 percent disability rating currently assigned under DC 5010 because the evidence only warrants a noncompensable rating under limitation of flexion for both knees.  DC 5261 is not applicable as the evidence of record shows that the Veteran's right knee extension reached 10 degrees at its worst, which would warrant a separate 10 percent rating if not for the prohibition against pyramiding.  Also, the Veteran's left knee did not reach a compensable rating for limitation of extension during the period on appeal. 

Moreover, while VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show flexion of 60 degrees or less in either knee; thus, a separate rating for limitation of flexion is not warranted in this case.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in his knees.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in the knees was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, range of motion testing on several occasions' revealed full extension to 0 degrees or 10 degrees at worst and did not indicate the presence of any objective hyperextension.  As the evidence in the record does not reflect that the Veteran has genu recurvatum, DC 5263 does not apply to his knees.  

Lastly, while separate ratings for DC 5010 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding in this case, the most probative evidence indicates that there is no instability or subluxation associated with the Veteran's right knee disability and his left knee was already rated at 10 percent for this disability at the appropriate time where the evidence revealed the presence of this disability during the appeal.  See VAOPGCPREC 23-97, 9-98.  The Board also notes that the April 2010 private examiner specifically determined that he did not have instability in either knee.  Moreover, the Board notes that lateral instability is a specific medical term, as used in VA regulations and the rating criteria.  After weighing the Veteran's lay statements and the conclusions reached by the VA examiner, the Board concludes that the medical professionals' conclusions have greater probative value due to their expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.  Thus, the Board finds that the Veteran's right knee symptoms have not included impairment of the knee due to recurrent subluxation or lateral instability prior to his total knee arthroplasty.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected bilateral knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected knee disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the disability on the basis of arthritis and pain; thus, the demonstrated manifestations specifically associated with his service-connected degenerative joint disease of the knees - namely knee pain - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's knee disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board concludes that the Veteran's bilateral knee disabilities have been no more than 10 percent disabling for their respective staged periods on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Service Connection for a Low Back Disability

The Veteran contends that his current low back disability is related to service.  Specifically, he claims that his low back disability is secondary to his service-connected bilateral knee disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran's service treatment records do not contain any entries documenting treatment for any low back symptoms or low back disability.  Private treatment records from February to March 1996 document a low back injury due to lifting equipment that caused a possible L5 disc protrusion.

The Veteran received a VA examination in April 2013 in order to help determine whether there is a nexus between his low back disability and service or to a service-connected disability.  The examiner found that there were no parachute landing falls mentioned in the Veteran's service treatment records that affected his spine or knees.  He further found it suspect that the Veteran could have performed between 75 and 187 parachute jumps during his four years of service (The Board notes that this range of jumps was later clarified during the Board hearing to be between 83 and 87).  As a result, the VA examiner concluded that the Veteran's knees should not be service-connected and that his low back disability is not related to his bilateral knee disability.  The examiner reasoned that it is well-known clinically that knee degenerative joint disease is commonly found in the general population.  He further explained that even though knee degenerative joint disease may be caused by major traumatic events, the most common etiology is simple wear and tear from routine activities.  The examiner found that the Veteran's C-file indicates repetitive overuse, weight gain, and active sport participation, which he said are three of the most common factors for degenerative joint disease in the knees.  He further opined that there was "clear post-service etiologies for the Veteran's chronic bilateral knee pain/DJD conditions and there was no nexus connections to service whatsoever."  The examiner dismissed the Veteran's "subjective claim" that he injured his knees in service despite the lack of service treatment record documentation because the October 2009 VA examiner also dismissed this claim.  The Board notes that the Veteran has since become service-connected for bilateral knee degenerative joint disease.  The April 2013 VA examiner also addressed whether the Veteran's back disability was directly related to service.  He opined that because there were no service treatment records for a back injury during service and the next medical record of any back injury did not occur until 1996 due to a lifting injury, the Veteran's current low back disability was not due to active duty injuries.  

However, private treatment records from May 2013 contain a positive nexus opinion that relates the Veteran's low back disability to paratrooper service-related traumas.  The private physician explained that the type of repetitive trauma due to parachute jumping "is typically associated with degenerative joint disease and often chronic back pain."  He further explained that recent x-rays of the Veteran's spine "suggested the finding of multiple syndesmophytes, as well as degenerative changes typically seen in individuals who have undergone repetitive trauma."  The radiographic imaging test results showed degenerative changes at the L5-S1 level.  The physician stated that these findings were "consistent with [the Veteran's] history and most likely the results of repetitive impact while jumping as a paratrooper in the service."  This evidence also correlates with the Veteran's May 2013 submission of medical literature that links his specific degenerative spine changes to those found in other people involved with parachuting activities.  

The Board does not find the April 2013 VA examination opinion probative as a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Despite the lack of documentation of back injuries in-service, the Veteran is competent to describe symptoms of lower back pain since that time; however, the examiner failed to consider the Veteran's statements of continuous back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner also did not have the benefit of clarifying with the Veteran how he injured his back in 1996.  The undersigned did clarify this incident with the Veteran and found that the Veteran incurred a herniated disc in his lower back at that time by lifting a briefcase that weighed no more than 20 pounds.  Moreover, the VA examiner did not accept the factual premise that the Veteran was already service-connected for bilateral knee degenerative joint disease and incorrectly based his secondary service connection opinion on his own premise.  The examiner also did not have the benefit of reviewing the medical literature that links the Veteran's specific degenerative spine changes to those found in other people involved with parachuting activities.  

In April 2015, the Veteran testified at a Board hearing before the undersigned.  The Veteran explained that he performed approximately 83 to 87 jumps as a paratrooper during service, which included night jumps.  As a side note, the Veteran's DD 214 confirms his military occupational specialty as an Air Delivery Man and includes attendance at parachute-related military training schools.  During the Board hearing, the Veteran endorsed lower back pain occurring shortly after service.  He stated that he has current symptoms of degenerative joint disease, spondylosis, and general lower back problems with related headaches and shoulder tightness.  The Board finds that the Veteran has credibly testified he began experiencing low back pain shortly after service and that it has continued to the present day.  

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back disability is warranted and the claim is granted.  

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal regarding only service connection for a low back disability, and thus VA has no further duty to notify or assist regarding this issue.

However, the Veteran's appeal arises, in part, from an appeal of the initial evaluations following the grant of service connection for bilateral knee degenerative joint disease.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in October 2009, October 2012, and April 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee prior to December 27, 2011, is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left knee prior to December 31, 2012, is denied.

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities, is granted.


REMAND

In a March 2014 rating decision, the RO denied a total disability rating due to individual unemployability.  The Veteran subsequently filed a timely NOD in January 2015.  A SOC has not yet been issued as to this issue.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.29  (2014).

In addition, the record shows the Veteran recently filed a claim for disability benefits from the Social Security Administration (SSA).  See April 2015 Board Hearing Transcript, p. 16.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Board finds there is a reasonable possibility that SSA records may be relevant to the Veteran's claim.  Thus, the SSA records should be attempted to be obtained upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.  If no SSA records are available, it should be so noted in the claims file.

2.  Issue a Statement of the Case which addresses the issue of entitlement to a total disability rating due to individual unemployability.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


